Gilbert, J.
This ease is controlled by the case of Decatur Bank & Trust Co. v. Napier, 153 Ga. 661 (113 S. E. 89). The provisions of the act of the General Assembly (Acts 1917, p. 295, § 3) are identical with the provisions of the act construed in that case. In that ease, as well as in this, it was sought by mandamus to compel the treasurer of the county, or bank acting as treasurer in the former ease, to apply funds, not from the “fine and forfeiture fund,” but from the county’s general funds, to the payment of insolvent costs which accrued prior to the passage of the salary act. The court did not err in refusing mandamus absolute. Judgment affirmed.

All the Justices concur.

Wallis & Fort, for plaintiff. W. W. Dykes, for defendant.